UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . For the Quarterly Period Ended March 31, 2011 Commission File Number 001-34530 U.S. CONCRETE, INC. (Exact name of registrant as specified in its charter) Delaware 76-0586680 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 2925 Briarpark, Suite 1050, Houston, Texas 77042 (Address of principal executive offices, including zip code) (713) 499-6200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule12b-2 of the Exchange Act). Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ Indicate by check mark whether the registrant has filed all documents required to be filed by Sections 12, 13 or 15(d) of the Securities and Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court Yesþ No o As of the close of business on May 5, 2011, U.S. Concrete, Inc. had 11,988,796 shares of its common stock, $0.001 par value, outstanding (excluding 16,253 treasury shares). INDEX U.S. CONCRETE, INC. INDEX Page No. Part I – Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Changes in Equity (Deficit) 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Part II – Other Information Item 1. Legal Proceedings 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURE 30 INDEX TO EXHIBITS 31 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) Successor Successor March31, December31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Deferred income taxes Prepaid expenses Other current assets Total current assets Property, plant and equipment, net Goodwill Other assets Assets held for sale — Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Derivative liabilities Total current liabilities Long-term debt, net of current maturities Other long-term obligations and deferred credits Deferred income taxes Total liabilities Commitments and contingencies (Note 11) Equity: Preferred stock — — Common stock 12 12 Additional paid-in capital Retained deficit ) ) Treasury stock, at cost ) — Total stockholders’ equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended March 31, (Successor) (Predecessor) Revenue $ $ Cost of goods sold before depreciation, depletion and amortization Selling, general and administrative expenses Depreciation, depletion and amortization (Gain) loss on sale of assets ) 51 Loss from continuing operations ) ) Interest expense, net Derivative loss — Other income, net Loss from continuing operations before income taxes ) ) Income tax expense Loss from continuing operations ) ) Loss from discontinued operations, net of taxes and loss attributable to non-controlling interest — ) Net loss attributable to stockholders $ ) $ ) Loss per share attributable to stockholders: Loss from continuing operations $ ) $ ) Loss from discontinued operations, net of income tax — $ ) Net loss $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (DEFICIT) (Unaudited) (in thousands) Common Stock Additional Non- Total Par Paid-In Retained Treasury Controlling Equity Shares Value Capital Deficit Stock Interest (Deficit) BALANCE, December 31, 2009 (Predecessor) $ 38 $ $ ) $ ) $ $ ) Stock-based compensation — Purchase of treasury shares ) — — — ) — ) Cancellation of shares (4
